Citation Nr: 0706790	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  97-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the service-connected 
residuals of a leg fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In July 1998, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Louis RO.  A 
transcript of the hearing is of record.  

In March 1999, December 2003, and November 2005, the Board 
remanded this case for additional development.  The case has 
been returned for further appellate review.


FINDING OF FACT

The competent evidence of record shows the veteran's current 
bilateral knee disability, including arthritis of the right 
knee, is unrelated to military service and was not caused or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

A bilateral knee disability, including right knee arthritis, 
was not incurred in or aggravated by active military service, 
may not be presumed to have been incurred in service, and is 
not proximately due to or the result of any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309(a), 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in January 
2003 and March 2004.  These letters advised the veteran of 
the information necessary to substantiate his claim and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the March 2004 letter 
expressly told the veteran to provide any relevant evidence 
in his possession, and the January 2003 letter implicitly 
told him to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Both notices informed the appellant that the effective date 
for payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  Since service 
connection is being denied, no effective date will be 
assigned, so there is no possibility of any prejudice to the 
appellant if the notification is lacking a sufficiently 
specific description of matters involving the assignment of 
an effective date.  In addition, because the claim is being 
denied, the Board finds that the appellant was not prejudiced 
by inadequate notice of how to establish a disability rating.

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for benefits.  See Pelegrini II, 
supra.  Notice, however, was legally impossible in the 
circumstances of this case, where the claim was initially 
adjudicated in June 1996.  The appellant was subsequently 
provided with content-complying notice and proper VA process, 
as discussed above.  The information and evidence received 
after the initial adjudication was afforded proper subsequent 
VA process, as was evidence received after issuance of the 
development letter.  Furthermore, because the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, any defect with respect to 
the timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records; VA examination reports 
from March 1996, May 1999, and November 2004; and a VA 
examiner's opinion from June 2006.  The veteran was given 
ample notice and opportunity to provide evidence on his 
behalf or to inform VA of existing evidence that had not been 
obtained.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Therefore, the Board finds VA has satisfied the duty 
to assist in obtaining evidence.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within one 
year after service.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

In the case at hand, the first requirement for direct service 
connection is satisfied by a June 2006 VA examiner's 
diagnosis of knee joint pain with evidence of minimal 
osteoarthritic changes on a November 2004 x-ray of the right 
knee.  Prior VA medical records note the veteran's complaints 
of bilateral aching of the knees, but degenerative changes 
were not found until the November 2004 examination, well 
beyond the one-year presumptive period for service connection 
of a chronic disease manifested to a degree of at least 10 
percent within the first year after service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307. 3.307(a) (2006).  

Service medical records demonstrate an in-service injury to 
the knees, which satisfies the second requirement of a direct 
service connection claim.  Even though they do not provide a 
definite diagnosis, these records do reflect that the veteran 
was treated for knee pain at various times throughout his 
twenty-year military career.  This knee pain is first 
reported in connection with a 1979 accident in which he 
fractured his right tibia and fibula.  

The medical evidence of record, however, does not support a 
connection between the veteran's current disability and his 
in-service knee pain, nor does it demonstrate a connection 
between the veteran's current knee pain and a service-
connected disability.  This conclusion is supported by a June 
2006 VA examiner's report, which states that the veteran's 
bilateral knee pain is not related to the service or service-
connected condition of residuals of right tibial and fibular 
fracture.   

The Board finds this opinion to be highly probative to the 
issue at hand, as it was offered by a medical expert with the 
proper training to render the requested opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This opinion 
is based on a review of the veteran's medical history, 
including the veteran's service medical records and a 
November 2004 examination report written by the same VA 
examiner who offered the June 2006 opinion.  Moreover, the 
only contrary nexus opinion comes from the veteran himself.  
As a layperson, however the veteran is not qualified to offer 
an opinion on a question of medical diagnosis or medical 
causation, and so his stated belief that his current knee 
disability is related to his military service is lacking in 
probative value.  

Similarly, the Board cannot attach probative value to a March 
1996 VA examination report stating that the veteran has had 
chronic knee pain ever since an in-service accident in which 
he injured his knee and fractured his tibia and fibula.  This 
statement reflects the veteran's medical history as told by 
the veteran to the examiner, and it is not offered as the 
examiner's own opinion as to the cause of a knee disability 
that was not diagnosed in the March 1996 examination report.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (medical history 
provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

ORDER

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the service-connected 
residuals of a leg fracture, is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


